Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first member and second member of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a second member arranged oppositely to the proximal portion via the thin plate and made of a material that is same as that of the first member, wherein the thin plate is made of a material having a specific gravity smaller than that of the material forming the first member and the second member, and the second member and an end portion of the protruding portion are connected to each other, by a part of the second member and a part of the end portion being melt-solidified, the end portion being at a side opposite to a side connected to the proximal portion”.  The limitation is indefinite with respect to the “second member” due to not having adequate structure defining this feature. The second member does not invoke 112(f) and is not describing using functional language to provide someone of ordinary reasonable insight on what structure is required of the second member.  Examiner suggest further defining the second member to clearly point the subject matter for this feature.
Claim 2 recites the limitation “wherein a relationship represented by Dc < DA < DB is satisfied, where a diameter of the through holes is DA, a diameter of the proximal portion is DB, and a diameter of the protruding portion is Dc”. This limitation is indefinite since the through holes, the proximal portion and the protruding portion of claim 1 does not require these structures to have a diameter. It is unclear if this equation actually apply to the joined body and claimed in claim 1.
	Claims 3-6 depend once rejected claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 recites “An automobile seat frame comprising: the joined body according to claim 1”. Claim 6 does not further limit the joined body of claim 1 the structure of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (JP2015167972 A) cited on IDS dated October 15, 2019.
Regarding claim 1, Iwase discloses a joined body (Figs. 2A – 2D) comprising: a thin plate (1, Fig. 2B) including through holes formed along an outer periphery thereof; a first member (rivet 3, Fig. 2B) including a proximal portion (3a, Fig. 2B) having a portion contacting the thin plate (1), and a protruding portion (3b, Fig. 2B) that protrudes in relation to a contact surface of the proximal portion (3a) and is inserted through the through hole (shown in Fig. 2B), the contact surface contacting the thin plate(1); and a second member (sheet 2, Fig. 2B) arranged oppositely to the proximal portion via the thin plate (1) and made of a material that is same as that of the first member (steel, ¶0005, 0022), wherein the thin plate (1) is made of a material (aluminum alloy, ¶0013) having a specific gravity smaller than that of the material forming the first member (3) and the second member (2), and the second member (2) and an end portion of the protruding portion (3b) are connected to each other, by a part of the second member and a part of the end portion being melt-solidified (via resistive welding using welding electrodes 20a and 20b shown in Fig. 2C), the end portion being at a side opposite to a side connected to the proximal portion (Figs. 2C and 2D). 
Iwase does not expressly show multiple through holes in the thin plate. The claim only requires the inserting of one first member in a single through hole. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the thin sheet of Iwase to have multiple through holes for additional rivets for the purpose creating a more secure attachment of the thin plate and second member. 

    PNG
    media_image1.png
    539
    375
    media_image1.png
    Greyscale

Regarding claim 2, Iwase discloses the joined body according to claim 1. The limitation “wherein a relationship represented by Dc < DA < DB is satisfied, where a diameter of the through holes is DA, a diameter of the proximal portion is DB, and a diameter of the protruding portion is Dc” is not given patentable weight since the through holes, the proximal portion and the protruding portion of claim 1 does not require these structures to have a diameter. See 112(b) rejection above.
Regarding claim 3, Iwase discloses the joined body according to claim 1, wherein at least a surface of the thin plate (1) is formed of an insulating material (resin layer, ¶0025).
Regarding claim 4, Iwase discloses the joined body according to claim 1, wherein a surface of the joined body includes an insulating coating (resin layer, ¶0025) formed thereon.

Regarding claim 5, Iwase discloses the joined body according to claim 1, wherein the thin plate (1) is made of aluminum alloy (¶0013), and the second member (2) and the first member (3) are made of an iron alloy (steel, ¶0005, 0022).
Regarding claim 6, Iwase discloses an automobile seat frame comprising: the joined body according to claim 1. The required structure is disclosed in claim 1. The joined body of claim 1 is capable of being an automobile seat frame. 
Regarding claim 7, Iwase discloses a joining method comprising: 
an abutting step of: inserting a protruding portion (3b, Fig. 2A) of a first member (3, Fig. 2A) each including a proximal portion (3a) and a protruding portion (3b) protruding in relation to the proximal portion (3a), respectively through a through hole formed in a thin plate (1) made of a material (aluminum alloy, ¶0013) having a specific gravity smaller than that of a material (steel, ¶0005, 0022) forming the first member; 
and causing end portions of the protruding portion (3b) to abut a second member (2) made of a material (steel, ¶0005, 0022) that is same as that of the first member (3), the end portions being at sides opposite to sides connected to the proximal portion (3a); 
and a joining step of joining parts of the second member (2) with parts of the end portions of the protruding portion (3b) by resistance spot welding (using welding electrodes 20a and 20b, Fig. 2C) in a state where the second member (2) has abutted the end portions of the protruding portion (3b), the end portions being at the sides opposite to the sides connected to the proximal portions (3a).
Iwase does not expressly show multiple through holes in the thin plate or multiple first elements for insertion into the through holes. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the thin sheet of Iwase to have multiple through holes for insertion of first elements (additional rivets) for the purpose creating a more secure attachment of the thin plate and second member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761